Title: To James Madison from Andrew Ellicott, 10 August 1813
From: Ellicott, Andrew
To: Madison, James


Sir,
Lancaster August 10th. 1813
A few days ago I received a note from Genl. Armstrong, requesting “to know if the appointment of Professor of Mathematics in the military school at West point would be agreeable to me?” By the Publick papers I understand the Genl. has left Washington, and therefore may not receive my answer, (which is forwarded to the department of war,) for some time.
It has always been my opinion, that my talents such as they are, ought to be devoted to the service of my country whenever called for, and I feel conscious, that in the department mentioned by the Genl. I could be of more use than in any other situation, except in making a survey of our coast.
I have long lamented the want of a good military school for the United States, and given my opinion on that subject in my Journal pages 281, 282 and 283, published in 1803, and since republished in London. The want of such an institution is now seriously felt by this country. If there was a probability of the appointment mentioned by the Genl. being permanent, I certainly should not decline it, tho the compensation he has proposed is certainly too small.
As some knowledge of practical astronomy is absolutely necessary for the gentlemen of the Navy, my own apparatus is sufficiently extensive for that purpose, no publick expense would therefore be immediately incurred on that account should my residence at West point be considered advantageous to the United States. I have the honour to be with due regard your hbl servt.
Andw. Ellicott.
